Citation Nr: 0740770	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-31 576	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right femur fracture.

2.  Entitlement to a rating in excess of 20 percent for a 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	Dale W. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945 and from September 1950 to March 1951.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to increased ratings for the above conditions.  

The issue of entitlement to an increased rating for the right 
femur fracture residuals is discussed in the remand section 
of this decision, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

The veteran's right ankle disability is manifested by marked 
limitation of motion.


CONCLUSIONS OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in August 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to increased ratings.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the August 
2004 VCAA letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claims 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the August 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claims until March 2006, 
since the claim is being denied, no disability rating or 
effective dates will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in September 
2004 to evaluate his right ankle disability.  In his notice 
of disagreement the veteran contended that the examiner did 
not allow him to speak unless asked a question, and the 
veteran became confused because the questions were asked 
quickly.  The veteran has not, however, pointed to any 
inaccuracy in the examination report, and that report 
contains extensive detail as to the veteran's history and 
current functioning.  It is deemed adequate to rate the ankle 
disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

These provisions are not for consideration where, as in this 
case, the veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for residuals of a right femur fracture 
was granted in a May 1946 rating decision.  A noncompensable 
disability evaluation was assigned, effective November 16, 
1945.  In an August 1999 rating decision, an increased rating 
of 20 percent was granted for residuals of the femur 
fracture, effective October 9, 1998.  At that time, service 
connection for a right ankle disability was granted and a 10 
percent evaluation was assigned, also effective October 9, 
1998.  An increased rating of 20 percent was granted for the 
right ankle in a January 2000 rating decision, effective to 
the date of service connection, October 9, 1998.  The 
veteran's current claim for increased ratings was received in 
July 2004.  

The veteran was afforded a VA examination in September 2004.  
He reported that his right leg was weak and that he did not 
take any pain medication.  He had no flare-ups of bone 
problems.  He had no decrease in functional use of the right 
leg during flare-ups, and he treated his leg by resting.  He 
used a cane in his right hand, but did not use a brace, 
crutches, or corrective shoes.  

The veteran stated that he had weakness, pain, and swelling 
in his right knee and ankle, as well as instability and 
giving way.  He reported locking of the joints, fatigability, 
and lack of endurance.  When exercising, he had increased 
pain but no decreased function.  Physical examination 
indicated a knot in the right femur that was not unsightly 
and nontender.  

Examination of the right ankle showed swelling and deformity 
with tenderness.  There was no crepitus and no laxity.  
Dorsiflexion was to 12 degrees actively, 15 degrees 
passively, and to 17 degrees after fatiguing, all with pain.  
Plantar flexion was to 45 degrees actively, 47 degrees 
passively, and 50 degrees after fatiguing, all with pain.  
There was no decrease in the range of motion or joint 
function of the right knee or right ankle additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

X-rays of the right ankle were normal.  X-rays of the right 
femur showed no changes from previous X-rays from 1998 with a 
healed, midfemur fracture.  The right hip showed no 
abnormalities.  The impression was a healed, right femoral 
fracture with no complications.  The diagnoses included a 
normal right ankle.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was noted to fall occasionally 
due to his knee disability.  In addition, in March 2004 and 
October 2005, the veteran's lower extremities were found to 
be nontender with no edema.  

In April 2005, the veteran's right leg and ankle were 
examined by his private physician.

Examination of the ankle showed flexion was "fairly good," 
but the veteran had a great deal of trouble with inversion 
and eversion with a fair amount of pain.  His total loss of 
motion from dorsiflexion and plantar flexion was around 40 
percent.  Impairment from the veteran's knee disability was 
30 percent.  X-rays showed significant arthritis in the knee 
and ankle.  

The record also contains several statements from the veteran 
and his daughter.  In a September 2005 statement, the 
veteran's daughter noted that the veteran experienced 
tremendous pain from his leg, knee, and ankle and had great 
difficulty walking.  The veteran also noted that he often 
fell due to his knee disability and leg-length discrepancy, 
and that he experienced swelling daily.  

Legal Criteria

The veteran's right ankle disability is currently rated as 20 
percent disabling under Diagnostic Code 5271.  A maximum 20 
percent rating is provided for marked limitation of motion of 
an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Diagnostic Code 5270 allows for a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or ankylosis in dorsiflexion between 0 and 10 
degrees.  A 40 percent rating requires ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).

The veteran is currently receiving the maximum rating based 
on limitation of motion of the ankle under Diagnostic Code 
5271.  While a disability evaluation of 30 percent is 
available under Diagnostic Code 5270 for ankylosis of the 
ankle, the medical evidence of record does not establish that 
the veteran experiences ankylosis.  All examinations, 
including those provided by the veteran's private physician 
show that he retains significant motion in the right ankle 
and that it is not immobile.  Because the veteran is in 
receipt of the maximum rating based on limitation of motion, 
the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, are not for 
application.  Johnston 

There is no indication that the veteran's ankle disability 
has been worse during any part of the appeal period.  Hence, 
staged ratings are not warranted.

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  The veteran's ankle disability 
has not required any periods of hospitalization.  

He has been retired since 1983, when he was approximately 64, 
and marked interference with employment has not been reported 
during the current appeal period.  The veteran did report in 
his September 2004 claim that his leg had gotten to the point 
that he could "not do any work at all."  At other times, 
however, he has indicated that he exercises, and the fact 
remains that interference with employment has not been 
reported.  Indeed, the VA examiner found a normal right 
ankle, while the private examiner opined that only 20 percent 
of the impairment in the right leg was attributable to the 
right ankle.  As the veteran is in receipt of a 20 percent 
rating, Referral for consideration of an extraschedular 
rating is not warranted.

The weight of the evidence is to the effect that the ankle 
disability does not meet or approximate the criteria for a 
higher evaluation.  Therefore, a disability evaluation in 
excess of 20 percent for the veteran's right ankle disability 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7, 4.21 (2007).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right femur fracture is denied.

REMAND

The veteran's most recent VA examination to evaluate his 
right femur disability was in September 2004.  At that time 
he reportedly had active knee motion from 0 to 107 degrees.  
No leg shortening was reported.  In February 2005, the 
veteran was evaluated by his private physician.  The range of 
motion was from 7 to 90 degrees, and a one inch leg 
shortening was reported.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The private examination findings indicate a 
worsening since the last VA examination.

The VA examiner reported that there was pain on the range of 
motion but did not report at what point pain occurred or 
whether there was additional limitation of motion due to this 
factor.  The private physician's report does not contain 
specific findings as to additional limitations due to 
functional factors.  The Board is required to ensure that the 
veteran has been afforded an examination that includes such 
findings.  DeLuca.

Accordingly, this case is REMANDED for the following:

Afford the veteran a VA examination to evaluate the residuals 
of his right femur fracture.  The examiner should review the 
claims folder.  

1.  The examiner should report whether 
there is recurrent subluxation or lateral 
instability, and if present, should 
comment on its severity.

The examiner should report the ranges of 
right knee flexion and extension in 
degrees.  The examiner should determine 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.

The examiner should also report the 
length of any right leg shortening, and 
its etiology.

2.  If the appeal is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


